Decree of the Surrogate’s Court of Queens county reversed on the law and the facts, with costs to appellants and respondent payable out of the estate. This court finds that there was no gift and that ownership of the property in question is in the estate. The intent to transfer ownership was not present in the mind of decedent at the time of delivery. The Surrogate’s Court is directed to enter a decree accordingly. Young, Carswell, Scudder and Tompkins, JJ., concur; Lazansky, P. J., concurs for reversal but votes for a new trial.